Herlihy, P.J. (dissenting).
The only contact of the defendant with New York State took place informally over the course of one day. Under such circumstances, even though it may be *60argued that a relationship of an employer-employee existed, the defendant should not be subject to suit in this State.
The words of the Court of Appeals are applicable here. In McKee Elec. Co. v Rauland-Borg Corp. (20 NY2d 377, 383) the court stated: "In our enthusiasm to implement the reach of the long-arm statute (CPLR 302), we should not forget that defendants, as a rule, should be subject to suit where they are normally found, that is, at their pre-eminent headquarters, or where they conduct substantial general business activities. Only in a rare case should they be compelled to answer a suit in a jurisdiction with which they have the barest of contact [citation omitted].”
Accordingly, we vote to affirm.
Sweeney and Reynolds, JJ., concur with Kane, J.; Herlihy, P. J., and Main, J., dissent and vote to affirm in an opinion by Herlihy, P. J.
Order reversed, on the law, without costs, and complaint reinstated.